DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
an excitation unit configured to excite and generate a near-field optical vortex field, NF-OV by an excitation light, in which a local spin state linearly changes with a detecting position;’ ‘a response unit configured to couple the local spin state of the NF-OV to a far-field by using a nanostructure, so as to obtain elliptically polarized light;’ and ‘a detection unit configured to detect the spin degree of elliptically polarized light to obtain displacement information of the detecting position’ in claim 5 and ‘excitation unit’ of claim 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
5.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

6.	Claims 1-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
	As for claim 1, the specification does not describe how to perform the generation of a near-field optical vortex field, NF-OV by an excitation light, in which a local spin state linearly changes with a detecting position (‘generating a near-field optical vortex field, NF-OV by an excitation light, in which a local spin state linearly changes with a detecting position’) or achieve the result of having a near-field optical vortex field generated.   As stated in originally filed claim 4, the modulation of the incident beam appears to be a preliminary step prior to excitation and generation since claim 4 refers to ‘using the modulated outgoing beam as an excitation light.’  Claims 2-4 are rejected by virtue of their dependency from claim 1.
claim 1, the specification does not describe how to perform the ‘coupling the local spin state of the NF-OV to a far-field by a nanostructure, to obtain an elliptically polarized light’ or how the result of obtaining an elliptically polarized light would be achieved by the coupling.  There is no description of what constitutes a nanostructure.  As stated above with regards to lines 3-4 of claim 1 and the NF-OV, the specification does not disclose how to achieve the generation of a NF-OV field.  Claims 2-4 are rejected by virtue of their dependency from claim 1.
	As for claim 1, the specification does not describe how to perform or achieve the result of ‘detecting the spin degree of the elliptically polarized light.’  Note for exciting and generating, coupling, and detecting (of claim 1), the applicant’s disclosure refers to units construed under 35 USC 112(f).  See Claim Interpretation above.  As for these ‘units’ the disclosure refers to functional blocks (Fig. 4: 10, 20, 30) and states that these units may be implemented by hardware (paragraph 0061).  Hardware does not adequately support the structure for optical based functions.  Claims 2-4 are rejected by virtue of their dependency from claim 1.
	As for claim 5,   ‘excitation unit,’ ‘response unit,’ and ‘detection unit’ have been interpreted as invoking 35 USC 112(f).  Applicant’s disclosure reiterates these terms (see Fig. 4, 10, 20, and 30).  Therefore, it is unclear as to what structures correspond to these terms; therefore, these terms are indefinite, unbounded function limitations thereby covering all ways of performing exciting, responding, and detecting and indicates the inventor has not provided sufficient disclosure to show possession of the invention.  As noted above the disclosure states that these units may be implemented by hardware (paragraph 0061); however, ‘hardware’ does not appear to be adequate support as structure for optical based functions.  Claims 6-8 are rejected by virtue of their dependency from claim 5.
claim 5, the specification does not describe how to perform the generation of a near-field optical vortex field, NF-OV by an excitation light, in which a local spin state linearly changes with a detecting position (‘generate a near-field optical vortex field, NF-OV by an excitation light, in which a local spin state linearly changes with a detecting position’) or achieve the result of having a near-field optical vortex field generated.   As stated in originally filed claim 8, the modulation of the incident beam performed by a liquid crystal phase modulation slide appears to be a preliminary step prior to excitation and generation since claim 8 refers to ‘use the modulated outgoing beam as an excitation light.’  Claims 6-8 are rejected by virtue of their dependency from claim 1.
	And for claim 5, the specification does not describe how to perform the coupling ‘the local spin state of the NF-OV to a far-field by a nanostructure, so as to obtain an elliptically polarized light’ or how the result of obtaining an elliptically polarized light would be achieved by the coupling.  There is no description of what constitutes a nanostructure.  As stated above with regards to lines 2-3 of claim 5 and the NF-OV, the specification does not disclose how to achieve the generation of a NF-OV field.  Claims 6-8 are rejected by virtue of their dependency from claim 5.
	As for claim 5, the specification does not describe how to perform or achieve the result of detecting ‘the spin degree of the elliptically polarized light.’  Note for exciting and generating, coupling, and detecting (of claim 5), the applicant’s disclosure refers to units construed under 35 USC 112(f).  See Claim Interpretation above.  As for these ‘units’ the disclosure refers to functional blocks (Fig. 4: 10, 20, 30) and states that these units may be implemented by hardware (paragraph 0061).  Hardware does not adequately support the structure for optical based functions.  Claims 6-8 are rejected by virtue of their dependency from claim 5.


7.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




8.	Claims 5-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

9.	Claim limitation “an excitation unit configured to excite and generate a near-field optical vortex field, NF-OV by an excitation light, in which a local spin state linearly changes with a detecting position (claim 5)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As for this ‘excitation unit’ the disclosure refers to a functional block (Fig. 4: 10) and states that this unit may be implemented by hardware (paragraph 0061).  Hardware does not adequately support the structure for an optical based function.  And lastly, originally filed claim 8 refers to a ‘liquid crystal phase modulation slide’ which appears to only perform modulation and not excitation and generation by virtue of claim 8 stating ‘to use the 
Claim limitation “a response unit configured to couple the local spin state of the NF-OV to a far-field by using a nanostructure, so as to obtain elliptically polarized light (claim 5)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As for this ‘response unit’ the disclosure refers to a functional block (Fig. 4: 20) and states that this unit may be implemented by hardware (paragraph 0061).  Hardware does not adequately support the structure for an optical based function.  
Claim limitation “a detection unit configured to detect the spin degree of elliptically polarized light to obtain displacement information of the detecting position (claim 5)” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. As for this ‘detection unit’ the disclosure refers to a functional block (Fig. 4: 30) and states that this unit may be implemented by hardware (paragraph 0061).  Hardware does not adequately support the structure for an optical based function.  
Claims 6-8 are rejected by virtue of their dependency from claim 5.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:  please refer to attached PTO-892

If the applicant wishes to send a fax dealing with either a proposed amendment or a discussion with a phone interview, then the fax should:
	1) Contain either a statement “DRAFT” or “PROPOSED AMENDMENT” on the fax cover sheet; and
	2) Should be unsigned by the attorney or agent.  

This will ensure that it will not be entered into the case and will be forwarded to the examiner as quickly as possible.
Papers related to the application may be submitted to Group 2800 by fax transmission.  The fax phone number for Patent Technology Center 2800 is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gordon J. Stock, Jr. whose telephone number is (571) 272-2431.
The examiner can normally be reached on Monday-Friday, 8:00 a.m. - 6:30 p.m.                                                                                                                                                     
If attempts to reach the examiner by telephone are unsuccessful, the examiner's
supervisor, Tarifur Chowdhury, can be reached at 571-272-2287. 
Information regarding the status of an application may be obtained from the Patent Application lnformation Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished 


/GORDON J STOCK JR/
Primary Examiner, Art Unit 2886